OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                OFF8C8AL BUSflWESS - KgMM* « ,^-Jfe
                STATE ©F TEXASc ; 'SS. 'sSSSg&i I CjLTSlfe
                                   h:5 f^^4'^?y'^?^ 5 V8$V WWUMiMUr PITNEY BOWES

~2/4/2015       PRIIVATEUSE '»•            "k^4^^^^^ 0002003152                          febo9 2015
" ccict    UCDQCDTUCDMAki t" *o*A* ff^S^^^S MAILED FROM ZIPCODE
  l-blt>I, HERBERT HERMAN <Tr. Ct. ISTo.H39295-N
                                                                78 701
                                                        WR-12 375-22
 This Court has previously entered an order citing you for abuse of the writ of
 habeas corpus. The application for writ"of habeas corpus filed by you in the 252nd
 District Court, received by this Court "on "Friday, January 23, 2015, does not satisfy
 the requirements for consideration set out in the order described above. Therefore,
- the Court will take no action on this writ.
                                                                                  Abel Acosta, Clerk
                                                                                    'UTF       j
                                 HERBERT HERMAN FEIST                                                i
                                 JEFFERSON COUNTY CORRECTIONAL FACILITY
                                 P. O. BOX 26007 •':..•                                              I
                                 BEAUMONT, TX 77720                                                  \
                                      '.-. '.•' -."                                           ;      .1
W3B 77720                        1f111f**111>I»•"I'f I"I"1'1•11*111"11" I>**-1«1II It111•1*t•11fll>t